,Suprrittr (Court of eTfirtFuri
                                   c
                             2014-SC-000157-KB
                                                                      BAIL
                                                      DATE 7-1-141 L u AG-rc44.441> -c-
JAMES K. MURPHY                                                        MOVANT


V.                           IN SUPREME COURT


KENTUCKY BAR ASSOCIATION                                           RESONDENT

                            OPINION AND ORDER

     The Movant, James K. Murphy, under SCR 3.480(2), moves this Court to

enter an Order resolving the pending disciplinary proceeding against him (KBA

File No. 21770) by imposing a public reprimand with conditions (including that

the reprimand can be converted into a 61-day suspension if Movant fails to

comply with the conditions). This motion is the result of an agreement with Bar

Counsel for the Kentucky Bar Association. For the following reasons, the

motion is granted.

      Movant was admitted to the practice of law in the Commonwealth of

Kentucky on October 22, 1993; his KBA member number is 84900. Movant's

bar roster address is 312 S. 4th St., Suite 700, Louisville, Kentucky 40202.

      Movant acknowledges the following facts.

      On February 9, 2013, Movant was arrested for aggravated DUI, third

offense. (Movant had two prior DUI convictions, one in June 2008 and one in

March 2011.) After the arrest, he contacted KYLAP and executed a two-year

supervision agreement. He has remained compliant with that agreement,

participating in counseling and unannounced urinalysis tests (with no adverse
results). In his motion, he acknowledges that he has issues with alcohol and

states that he sought KYLAP assistance out of an earnest desire to maintain

his sobriety.

      On June 28, 2013, Movant pleaded guilty to the offense, which is a class

A misdemeanor under KRS 189A.010(5)(c). Movant did not, however, provide

the Office of Bar Counsel with a copy"of the judgment upon his conviction, as

required by SCR 3.320. 1

      In January 2014, the Inquiry Commission issued a two-count charge

against Movant alleging a violation of SCR 3.130-3.4(c) 2 for not complying with

SCR 3.320 and a violation of SCR 3.130-8.4(b) 3 by committing aggravated DUI,

third offense. Movant now admits that his conduct violated these Rules of

Professional Conduct.

      The Movant now asks this Court to enter an order in conformity with his

negotiations with the KBA's Office of Bar Counsel. The proposed sanction is a

public reprimand with the conditions that Movant comply with the terms of the

supervision agreement with KYLAP and submit quarterly status reports to the



         SCR 3.320 states: "Any member of the Association who is convicted of a felony
or class "A" misdemeanor, shall within 10 days following the plea of guilty, finding of
guilt by a judge or jury, or upon the entry of judgment, whichever occurs first, file a
copy of the judgment with Bar Counsel. The prosecuting attorney shall also file a copy
of said judgment with Bar Counsel for action under SCR 3.160. Bar Counsel shall
submit copies of the judgment to the Inquiry Commission which may take action
under SCR 3.165."
        2 "A lawyer shall not ... knowingly disobey an obligation under the rules of a
tribunal except for an open refusal based on an assertion that no valid obligation
exists ...." SCR 3.130-3.4(c).
       3 "It is professional misconduct for a lawyer to ... commit a criminal act that
reflects adversely on the lawyer's honesty, trustworthiness or fitness as a lawyer in
other respects ...." SCR 3.130-8.4(b).

                                             2
Office of Bar Counsel for a period of two years following this order. Movant also

has agreed that if he fails to comply with the conditions, the Office of Bar •

Counsel may move this Court to convert the reprimand to a 61-day suspension

from the practice of law. Additionally, Movant agrees that his reprimand can be

converted into a 61-day suspension if he receives a charge of professional

misconduct for any conduct discovered or occurring after entry of this order.

      The Office of Bar Counsel has no objection and asks that the motion be

granted. Bar Counsel cites two cases that support the proposed sanction. See

King v. Kentucky BarAss'n, 377 S.W.3d 541 (Ky. 2012) (imposing public

reprimand, with two-year probationary period with conditions the violation of

which would convert public reprimand into 61-day suspension, for DUI, third

offense); Lyons v. Kentucky BarAss'n, 381 S.W.3d 317 (Ky. 2012) (converting

private reprimand for DUI, second offense, to public reprimand upon

subsequent conviction for DUI, third offense).

      According to the KBA, the Chair of the Inquiry Commission and a Past

President of the KBA have reviewed and approved the sanction proposed by the

Movant. The Movant has no history of past discipline.

      The negotiated sanction rule provides that "[t]he Court may consider

negotiated sanctions of disciplinary investigations, complaints or charges if the

parties agree." SCR 3.480(2). Specifically, "the member and Bar Counsel [must]

agree upon the specifics of the facts, the rules violated, and the appropriate

sanction." Id. Upon receiving a motion under this Rule, "[t]he Court may

approve the sanction agreed to by the parties, or may remand the case for

hearing or other proceedings specified in the order of remand." Id. Thus,
                                          3
acceptance of the proposed negotiated sanction still falls within the discretion

of the Court. After reviewing the allegations, the Movant's previous disciplinary

record, and the cases cited by Bar Counsel, this Court concludes that the

discipline proposed by Movant is adequate.

                                      Order

      ACCORDINGLY, IT IS ORDERED THAT:

      1. The Movant, James K. Murphy, is found guilty of the above-described

         and admitted violations of the Rules of Professional Conduct.

      2. The Movant is publicly reprimanded for his misconduct, on the

         condition that Movant comply with the terms of his existing

          supervision agreement with KYLAP and submit quarterly status

         reports to the Office of Bar Counsel for a period of two years following

          this order.

             a. If Movant fails to comply with the condition, the Office of Bar

                Counsel may move this Court to convert the reprimand to a 61-

                day suspension from the practice of law.

             b. This reprimand can also be converted into a 61-day suspension

                if Movant receives a charge of professional misconduct for any

                conduct discovered or occurring during the two-year period

                immediately following entry of this order.

       3. In accordance with SCR 3.450, Movant is directed to pay all costs

          associated with these disciplinary proceedings against him, said sum

          being $86.19, for which execution may issue from this Court upon

          finality of this Opinion and Order.
                                         4
All sitting. All concur.

ENTERED: June 19, 2014.




                               ustice




                           5